DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/20 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool et al. (US 2014/0276928), herein referred to as Vanderpool in view of Duong et al. (US 2015/0257910), herein referred to as Duong.
Regarding claim 1, Vanderpool discloses a medical implant device comprising a hollow main body portion having an internal cavity configured to house a payload and a payload opening configured to receive the payload into the internal cavity (e.g. [0004] tool body having a hollow, distally longitudinally extending recess such as a bore or channel and having a distal opening through which the device may be delivered (opening to receive a payload); shielding and protecting the payload are 
Vanderpool discloses the claimed invention except for wherein the main body portion is operable to shield and protect the payload within the main body portion as the main body portion and the payload travel through body tissue, and penetrating the body tissue as the main body portion and the payload travel through the body tissue.  Duong teaches that it is known to use wherein the main body portion is operable to shield and protect the payload within the main body portion as the main body portion and the payload travel through body tissue, and penetrating the body tissue as the main body portion and the payload travel through the body tissue as set forth in Fig. 1A (e.g. catheter 28 (payload) inserted at back opening 30a); [0052] (e.g. The implantation tool (102) may comprise one or more features to protect the microstimulator (101) during implantation and/or facilitate the formation of a pocket in tissue for the implant), [0056] (e.g. microstimulator 
Regarding claim 2, Vanderpool discloses wherein the main body portion and the tapered nose portion are integrally formed with one another in a monolithic structure (e.g. Fig. 1, main body 100 and tapered nose portion 106).
Regarding claim 3, Vanderpool discloses the claimed invention except for wherein the payload opening is exposed at a back end of the medical implant device opposite the front end.  Duong teaches that it is known to use wherein the payload opening is exposed at a back end of the medical implant device opposite the front end as set forth in Fig. 1A (e.g. catheter 28 (payload) inserted at back opening 30a) to allow pulling the device distally while the catheter is held stationary so as to cause removal of the outer sheath. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Vanderpool, with wherein the payload opening is exposed at a back end of the medical implant device opposite the front end as taught by Duong, since such a modification would provide the 
Regarding claim 5, Vanderpool discloses the claimed invention except for the a manipulation interface at the front end of the medical implant device to facilitate grasping the medical implant device with a surgical instrument and pulling the medical implant device through the body tissue.   Duong teaches that it is known to use a manipulation interface at the front end of the medical implant device to facilitate grasping the medical implant device with a surgical instrument and pulling the medical implant device through the body tissue as set forth in [0016] (e.g. at the distal end of the sheath there is a portion configured for being manually grabbed and pulled distally of the catheter) to remove the sheath from the catheter. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Vanderpool, with a manipulation interface at the front end of the medical implant device to facilitate grasping the medical implant device with a surgical instrument and pulling the medical implant device through the body tissue as taught by Duong, since such a modification would provide the predictable results of removing the sheath from the catheter.
Regarding claim 6, modified Vanderpool discloses the claimed invention except for wherein the manipulation interface comprises an outer surface of the tapered nose portion and an inner surface of the tapered nose portion, the inner surface being defined at least partially by a front opening in the tapered nose portion exposed at the front end of the medical implant device. Duong teaches that it is known to use wherein the manipulation interface comprises an outer surface of the tapered nose portion and an inner surface of the tapered nose portion, the inner surface being defined at least partially by a front opening in the tapered nose portion exposed at the front end of the medical implant device as set forth in [0075] (e.g. Raised end 22 provides an abutting surface (outer surface) with respect to distal movement of sheath 30, end 22 may alternatively take the 
Regarding claim 10, Vanderpool discloses the claimed invention except for wherein the tapered nose portion comprises a conical shaped outer surface.  Duong teaches that it is known to use wherein the tapered nose portion comprises a conical shaped outer surface as set forth in [0075] to facilitate penetration. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Vanderpool, with wherein the tapered nose portion comprises a conical shaped outer surface as taught by Duong, since such a modification would provide the predictable results of facilitating penetration.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool in view of Duong, as applied above, in further view of Kast et al. (US 2010/0030227), herein referred to as Kast.
Regarding claim 7, the modified Vanderpool discloses the claimed invention except for wherein the outer and inner surfaces of the tapered nose portion are oriented at an angle relative to one another from about 10 degrees to about - 10 degrees. Kast teaches that it is known to use wherein the outer and inner surfaces of the tapered nose portion are oriented at an angle relative to one another from about 10 degrees to about - 10 degrees as set forth in Fig. 1A (surface 19 and 17 on blunt dissection element 18) to facilitate tunneling through patient tissue.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool in view of Duong, as applied above, in further view of Meulink (US 2004/0098134).
Regarding claim 9, the modified Vanderpool discloses the claimed invention except for wherein the manipulation interface comprises a tab extending from the front end of the tapered nose portion.   Meulink teaches that it is known to use wherein the manipulation interface comprises a tab extending from the front end of the tapered nose portion as set forth in Fig. 3 and [0020] (e.g. tab 40 extends from the sleeve 30) to facilitate its removal over the head. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Vanderpool, with wherein the manipulation interface comprises a tab extending from the front end of the tapered nose portion as taught by Meulink, since such a modification would provide the predictable results of facilitating its removal over the head.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool in view of Duong, as applied above, in further view of Andress et al. (US 2014/0135895), herein referred to as Andress.
Regarding claim 11, Vanderpool discloses the claimed invention except for wherein the payload coupling interface comprises a plurality of securing holes in the main body portion to facilitate securing the payload to the main body portion with a suture, wherein the plurality of securing holes comprises a pair of securing holes located at a same longitudinal position of the main body portion.  Andress teaches that it is known to use wherein the payload coupling interface comprises a plurality of securing holes in the main body portion to facilitate securing the payload to the main body portion with a suture as set forth in Fig. 1A, [0039] (e.g. plurality of holes 130) to secure the 
Regarding claim 13, the modified Vanderpool discloses the claimed invention except for wherein the plurality of securing holes comprises a plurality of pairs of securing holes, each pair of securing holes located at a different longitudinal position of the main body portion, and wherein the plurality of pairs of securing holes are located on a same side of the main body portion.   Andress teaches that it is known to use wherein the plurality of securing holes comprises a plurality of pairs of securing holes, each pair of securing holes located at a different longitudinal position of the main body portion, and wherein the plurality of pairs of securing holes are located on a same side of the main body portion as set forth in Fig. 1A and [0039] to secure the edges of the sleeve with the expandable implant on the same side. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Vanderpool, with wherein the plurality of securing holes comprises a plurality of pairs of securing holes, each pair of securing holes located at a different longitudinal position of the main body portion, and wherein the plurality of pairs of securing holes are located on a same side of the main body portion as taught by .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool in view of Duong, as applied above, in further view of Schmidt et al. (US 2015/0306378), herein referred to as Schmidt.
Regarding claim 15, Vanderpool discloses the claimed invention except for wherein the payload coupling interface comprises an insert configured to fit within the payload opening, the insert having a securing opening to facilitate securing the payload to the insert with a suture.   Schmidt teaches that it is known to use wherein the payload coupling interface comprises an insert configured to fit within the payload opening, the insert having a securing opening to facilitate securing the payload to the insert with a suture as set forth in [0034] (e.g. docking member 20, head portion 22 may include a bore or opening 30, device 10 may be secured to a delivery device by extending a suture through the bore 30) to secure the device to the delivery catheter during portions or all of the delivery process. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Vanderpool, with wherein the payload coupling interface comprises an insert configured to fit within the payload opening, the insert having a securing opening to facilitate securing the payload to the insert with a suture as taught by Schmidt, since such a modification would provide the predictable results of securing the device to the delivery catheter during portions or all of the delivery process.
Regarding claim 16, Vanderpool discloses the claimed invention except for wherein the payload opening is exposed at a back end of the medical implant device, and the insert is configured to be inserted into the payload opening via the back end of the medical implant device.   Schmidt teaches that it is known to use wherein the payload opening is exposed at a back end of the medical implant device, and the insert is configured to be inserted into the payload opening via the back end of the medical implant device as set forth in Fig. 3B (e.g. opening at distal end of head) to allow insertion of .
Claim 17, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool in view of Duong and Schmidt, as applied above, and further in view of Kast and Andress.
Regarding claim 17, the modified Vanderpool discloses the claimed invention except for the wherein the insert comprises first and second securing portions parallel and spaced from one another to receive the payload therebetween, at least one of the securing portions including the securing opening, wherein the securing opening comprises a plurality of securing openings including a pair of securing openings located at a same longitudinal position of the insert.   Kast teaches that it is known to use wherein the insert comprises first and second securing portions parallel and spaced from one another to receive the payload therebetween, at least one of the securing portions including the securing opening, as set forth in [0023] (e.g. paddle 26 may include a detent as a mating carrier structure to be engaged by tab 16 in place of through hole 26, carrier structures may include additional tabs similar to tab 16 to engage multiple depressions on a medical lead) to provide to enable securing of the device at multiple areas along the member. Andress teaches that it is known to use wherein the securing opening comprises a plurality of securing openings including a pair of securing openings located at a same longitudinal position of the insert as set forth in Fig. 1A to enable securing of the device for longitudinal stability along the member. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Vanderpool, with wherein the insert comprises first and 
Regarding claim 21, the modified Vanderpool discloses the claimed invention except for wherein the plurality of securing openings comprises a first plurality of pairs of securing openings in the first securing portion and a second plurality of pairs of securing openings in the second securing portion, each pair of securing openings of the first plurality of pairs being located at a different longitudinal position of the insert, and each pair of securing openings of the second plurality of pairs being located at a different longitudinal position of the insert.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use wherein the plurality of securing openings comprises a first plurality of pairs of securing openings in the first securing portion and a second plurality of pairs of securing openings in the second securing portion, each pair of securing openings of the first plurality of pairs being located at a different longitudinal position of the insert, and each pair of securing openings of the second plurality of pairs being located at a different longitudinal position of the insert since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 24, the modified Vanderpool discloses the claimed invention except for wherein the insert is coupleable to the main body portion via a detent.   Kast teaches that it is known to use wherein the insert is coupleable to the main body portion via a detent as set forth in [0023] to provide to enable securing of the device along the member. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool in view of Duong and Schmidt, as applied above, in further view of Somogyi et al. (US 2014/0018818), herein referred to as Somogyi.
Regarding claim 23, modified Vanderpool discloses the claimed invention except for wherein the securing opening comprises a notch. Somogyi teaches that it is known to use wherein the securing opening comprises a notch as set forth in [0094] (e.g. connection tool 1402 may include a securing feature 1405 such as a notch) to receive and retain a reciprocal protuberance extending from the implantable medical device. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Vanderpool, with wherein the securing opening comprises a notch as taught by Somogyi, since such a modification would provide the predictable results of receiving and retaining a reciprocal protuberance extending from the implantable medical device.
Claims 25, 26, 29, 30, 32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderpool in view of Duong, as applied above, in further view of Franke et al. (US 2016/0114163), herein referred to as Franke.
Regarding claim 25, Vanderpool discloses the claimed invention except for wherein the main body portion comprises a payload receptacle and a payload cover that at least partially define the payload opening, the payload cover being movable relative to the payload receptacle to facilitate disposing the payload in the payload opening. Franke teaches that it is known to use wherein the main body portion comprises a payload receptacle and a payload cover that at least partially define the payload opening, the payload cover being movable relative to the payload receptacle to facilitate disposing the payload in the payload opening as set forth in [0052] (e.g. implantation tool 102 may comprise a 
Regarding claim 26, modified Vanderpool discloses the claimed invention except for wherein the payload receptacle and the payload cover comprise longitudinally oriented openings configured to be aligned with one another, and wherein a removable coupling member is configured to be disposed in the longitudinally oriented openings to secure the payload cover and the payload receptacle to one another. Franke teaches that it is known to use wherein the payload receptacle and the payload cover comprise longitudinally oriented openings configured to be aligned with one another, and wherein a removable coupling member is configured to be disposed in the longitudinally oriented openings to secure the payload cover and the payload receptacle to one another as set forth in [0102] (e.g.. the retractable cover may comprise one or more locks that may indicate and/or hold the retractable cover in a desired position) to change the position of the cover. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Vanderpool, with wherein the payload receptacle and the payload cover comprise longitudinally oriented openings configured to be aligned with one another, and wherein a removable coupling member is configured to be disposed in the longitudinally oriented openings to secure the payload cover and the payload receptacle to 
Regarding claim 29, modified Vanderpool discloses the claimed invention except for wherein the payload receptacle and the payload cover are removably coupleable with one another. Franke teaches that it is known to use wherein the payload receptacle and the payload cover are removably coupleable with one another as set forth in [0102] (e.g. lock may be unlocked by a user) to change the position of the cover. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Vanderpool, with wherein the payload receptacle and the payload cover are removably coupleable with one another as taught by Franke, since such a modification would provide the predictable results of changing the position of the cover.
Regarding claim 30, modified Vanderpool discloses the claimed invention except for wherein the payload receptacle and the payload cover comprise first longitudinally oriented openings configured to be aligned with one another, and second longitudinally oriented openings configured to be aligned with one another, the first and second longitudinally oriented openings being located on opposite lateral sides of the medical implant device, and wherein a first removable coupling member is configured to be disposed in the first longitudinally oriented openings and a second removable coupling member is configured to be disposed in the second longitudinally oriented openings to removably couple the payload receptacle and the payload cover to one another.  It  would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate wherein the payload receptacle and the payload cover comprise first longitudinally oriented openings configured to be aligned with one another, and second longitudinally oriented openings configured to be aligned with one another, the first and second longitudinally oriented openings being located on opposite lateral sides of the medical implant device, and wherein a first 
Regarding claim 32, Vanderpool discloses the claimed invention except for wherein the payload cover comprises at least one of an alignment tab and an alignment recess, and the payload receptacle comprises the other of the at least one of the alignment tab and the alignment recess to facilitate proper alignment of the payload cover and the payload receptacle when coupled to one another.  Franke teaches that it is known to use wherein the payload cover comprises at least one of an alignment tab and an alignment recess, and the payload receptacle comprises the other of the at least one of the alignment tab and the alignment recess to facilitate proper alignment of the payload cover and the payload receptacle when coupled to one another as set forth in [0052] (e.g. retractable cover is slidable relative to the shaft 106), and [0093] (e.g. longitudinal axis of the shaft is aligned with the longitudinal axis of the microstimulator (payload)) to enable alignment of the cover and pocket. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Vanderpool, with wherein the payload cover comprises at least one of an alignment tab and an alignment recess, and the payload receptacle comprises the other of the at least one of the alignment tab and the alignment recess to facilitate proper alignment of the payload cover and the payload receptacle when coupled to one another as taught by Franke, since such a modification would provide the predictable results of enabling alignment of the cover and pocket.
Regarding claim 34, modified Vanderpool discloses the claimed invention except for wherein the payload coupling interface comprises a protrusion extending from at least one of the payload 
Regarding claim 35, modified Vanderpool discloses the claimed invention except for wherein the protrusion is configured to accommodate a wire from the payload extending out a back end of the medical implant device.  Franke teaches that it is known to use wherein the protrusion is configured to accommodate a wire from the payload extending out a back end of the medical implant device as set forth in Fig. 1A and [0051] (e.g. tension element 111 may be a wire, may attach to the microstimulator and hold it against the contact surface 107 at a distal end of the implantation tool shaft 106) to externally connect to the implantable device. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the .
Response to Arguments
Applicant's arguments filed 8/28/20 have been fully considered but they are not persuasive.
In view of the amended claims, Examiner directs Applicant to Duong (e.g. [0052] The implantation tool (102) may comprise one or more features to protect the microstimulator (101) during implantation and/or facilitate the formation of a pocket in tissue for the implant; [0056] microstimulator may be encapsulated in a coating. A coating, such as silicone, provides electrical insulation, waterproofing, biocompatibility, and/or safety (e.g., rounded edges, lubricious surface that slides easily over the nasal septum); and [0071]] which extend between the housing case (214) and the extension (216)), wherein the motivation to modify Vanderpool would be to protect the microstimulator during implantation (e.g. [0052]).
Because no further changes were made to overcome the rejections to the claims, the rejections to claims 1-3, 5-7, 9-11, 13, 15-17, 21, 23-26, 29, 30, 32, and 34-35 remain withstanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792